Title: From Benjamin Franklin to Thomas Viny, 4 May 1779
From: Franklin, Benjamin
To: Viny, Thomas


Dear Sir,
Passy, May 4. 1779—
I received with great Pleasure your kind Letter, as I learnt by it that my hospitable Friend still exists, and that his Friendship for me is not abated.—
We have had a hard Struggle, but the Almighty has favour’d the just Cause, and I join most heartily with you in your Prayers that he may perfect his Work, and establish Freedom in the New World, as an Asylum for those of the Old who deserve it.— I find that many worthy and wealthy Families of this Continent are determined to remove thither and partake of it, as soon as Peace shall make the Passage safer; for which Peace I also join your Prayers most cordially. As I think the War a detestable One: and grieve much at the Mischief & Misery it occasions to many; my only Consolation being that I did all in my Power to prevent it.—
When all the Bustle is over, if my short Remainder of Life will permit my Return thither, what a Pleasure it will be to me, to see my old Friend and his Children settled there. I hope he will find Vines & Fig trees there, for all of them, under which we may sit & converse enjoying Peace & Plenty, a good Government, good Laws & Liberty, without which Men lose half their Value. I am, with much Esteem, my dear Friend Yours most affectionately
BF
Mr Tho’ Viny Tenterden, Kent.
